Case: 12-133    Document: 31     Page: 1   Filed: 11/28/2012




          NOTE: This order is nonprecedential.

   mlniteb $>tates <!Court of ~peaIs
        for tbe jfeberaI <!Circuit

      IN RE MOTIONPOINT CORPORATION,
                  Petitioner.


               Miscellaneous Docket No. 133


    On Petition for Writ of Mandamus to the United
States District Court for the Northern District of Califor-
nia in case no. 10-CV-2590, Judge Claudia A. Wilken.


                     ON PETITION


                       ORDER

   Upon consideration of MotionPoint Corporation's un-
opposed motion to withdraw its petition for a writ of
mandamus,

   IT Is ORDERED THAT:

    The motion to withdraw the petition is granted and
the petition is dismissed.
Case: 12-133   Document: 31   Page: 2   Filed: 11/28/2012




IN RE MOTIONPOINT                                     2



                                FOR THE COURT


                                /s/ Jan Horbaly
                                Jan Horbaly
                                Clerk
s23